

117 HR 2159 IH: Recycling Enhancements to Collection and Yield through Consumer Learning and Education Act of 2021
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2159IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Mr. Phillips (for himself and Mr. Joyce of Ohio) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Administrator of the Environmental Protection Agency to establish a consumer recycling education and outreach grant program, and for other purposes. 
1.Short titleThis Act may be cited as the Recycling Enhancements to Collection and Yield through Consumer Learning and Education Act of 2021 or the RECYCLE Act. 2.Definition of AdministratorIn this Act, the term Administrator means the Administrator of the Environmental Protection Agency.
3.Consumer recycling education and outreach grant program
(a)In generalThe Administrator shall establish a program (referred to in this section as the grant program) to award competitive grants to eligible entities to improve the effectiveness of residential and community recycling programs through public education and outreach. (b)CriteriaThe Administrator shall award grants under the grant program for projects that, by using one or more eligible activities described in subsection (e)—
(1)inform the public about residential or community recycling programs; (2)provide information about the recycled materials that are accepted as part of a residential or community recycling program that provides for the separate collection of residential solid waste from recycled material; and
(3)increase collection rates and decrease contamination in residential and community recycling programs. (c)Eligible entities (1)In generalAn entity that is eligible to receive a grant under the grant program is—
(A)a State; (B)a unit of local government;
(C)a Tribal government; (D)a nonprofit organization; or
(E)a public-private partnership. (2)Coordination of activitiesTwo or more entities described in paragraph (1) may receive a grant under the grant program to coordinate the provision of information to residents that may access two or more residential recycling programs, including programs that accept different recycled materials, to provide to the residents information regarding differences among those residential recycling programs.
(d)Requirement
(1)In generalTo receive a grant under the grant program, an eligible entity shall demonstrate to the Administrator that the grant funds will be used to encourage the collection of recycled materials that are sold to an existing or developing market. (2)Business plans and financial data (A)In generalAn eligible entity may make a demonstration under paragraph (1) through the submission to the Administrator of appropriate business plans and financial data.
(B)ConfidentialityThe Administrator shall treat any business plans or financial data received under subparagraph (A) as confidential information. (e)Eligible activitiesAn eligible entity that receives a grant under the grant program may use the grant funds for activities including—
(1)public service announcements; (2)a door-to-door education and outreach campaign;
(3)social media and digital outreach; (4)an advertising campaign on recycling awareness;
(5)the development and dissemination of— (A)a toolkit for a municipal and commercial recycling program;
(B)information on the importance of quality in the recycling stream; (C)information on the economic and environmental benefits of recycling; and
(D)information on what happens to materials after the materials are placed into a residential or community recycling program; (6)businesses recycling outreach;
(7)bin, cart, and other receptacle labeling and signs; and (8)such other activities that the Administrator determines are appropriate to carry out the purposes of this section.
(f)Prohibition on use of fundsNo funds may be awarded under the grant program for a residential recycling program that— (1)does not provide for the separate collection of residential solid waste (as defined in section 246.101 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act)) from recycled material (as defined in that section), unless the funds are used to promote a transition to a system that separately collects recycled materials; or
(2)promotes the establishment of, or conversion to, a residential collection system that does not provide for the separate collection of residential solid waste from recycled material (as those terms are defined under paragraph (1)). (g)Model recycling program toolkit (1)In generalIn carrying out the grant program, the Administrator, in consultation with other relevant Federal agencies, States, Indian Tribes, units of local government, nonprofit organizations, and the private sector, shall develop a model recycling program toolkit for States, Indian Tribes, and units of local government that includes, at a minimum—
(A)a standardized set of terms and examples that may be used to describe materials that are accepted by a residential recycling program; (B)information that the Administrator determines can be widely applied across residential recycling programs, taking into consideration the differences in recycled materials accepted by residential recycling programs;
(C)educational principles on best practices for the collection and processing of recycled materials; (D)a community self-assessment guide to identify gaps in existing recycling programs;
(E)training modules that enable States and nonprofit organizations to provide technical assistance to units of local government; (F)access to consumer educational materials that States, Indian Tribes, and units of local government can adapt and use in recycling programs; and
(G)a guide to measure the effectiveness of a grant received under the grant program, including standardized measurements for recycling rates and decreases in contamination. (2)RequirementIn developing the standardized set of terms and examples under paragraph (1)(A), the Administrator may not establish any requirements for—
(A)what materials shall be accepted by a residential recycling program; or (B)the labeling of products.
(h)School curriculumThe Administrator shall provide assistance to the educational community, including nonprofit organizations, such as an organization the science, technology, engineering, and mathematics program of which incorporates recycling, to promote the introduction of recycling principles and best practices into public school curricula. (i)Reports (1)To the AdministratorNot earlier than 180 days, and not later than 2 years, after the date on which a grant under the grant program is awarded to an eligible entity, the eligible entity shall submit to the Administrator a report describing, by using the guide developed under subsection (g)(1)(G)—
(A)the change in volume of recycled material collected through the activities funded with the grant; (B)the change in participation rate of the recycling program funded with the grant;
(C)the reduction of contamination in the recycling stream as a result of the activities funded with the grant; and (D)such other information as the Administrator determines to be appropriate.
(2)To CongressThe Administrator shall submit to Congress an annual report describing— (A)the effectiveness of residential recycling programs awarded funds under the grant program, including statistics comparing the quantity and quality of recycled materials collected by those programs, as described in the reports submitted to the Administrator under paragraph (1); and
(B)recommendations on additional actions to improve residential recycling. 4.Federal procurementSection 6002 of the Solid Waste Disposal Act (42 U.S.C. 6962) is amended—
(1)in subsection (e), in the matter preceding paragraph (1), by striking and from time to time, revise and inserting review not less frequently than once every 5 years, and, if appropriate, revise, in consultation with recyclers and manufacturers of products containing recycled content, not later than 2 years after the completion of the initial review after the date of enactment of the Recycling Enhancements to Collection and Yield through Consumer Learning and Education Act of 2021 and thereafter, as appropriate; and (2)by adding at the end the following:

(j)Consultation and provision of information by AdministratorThe Administrator shall— (1)consult with each procuring agency, including contractors of the procuring agency, to clarify the responsibilities of the procuring agency under this section; and
(2)provide to each procuring agency information on the requirements under this section and the responsibilities of the procuring agency under this section. (k)ReportsThe Administrator, in consultation with the Administrator of General Services, shall submit to Congress an annual report describing—
(1)the quantity of federally procured recycled products listed in the guidelines under subsection (e); and (2)with respect to the products described in paragraph (1), the percentage of recycled material in each product..
5.Authorization of appropriations
(a)In generalThere is authorized to be appropriated to the Administrator to carry out this Act and the amendments made by this Act $15,000,000 for each of fiscal years 2022 through 2026. (b)RequirementOf the amount made available under subsection (a) for a fiscal year, not less than 10 percent shall be allocated to low-income communities (as defined in section 45D(e) of the Internal Revenue Code of 1986). 
